DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
1.	The response, filed 6/6/2022, has been entered and made of record. Claims 1,3-10,12, and 14-24 are pending in the application.

2.	Applicant’s amendment to claim 12 has overcome the Examiner’s objection.

Allowable Subject Matter
Claims 1,3-10,12, and 14-24 are allowed, and the following is the Examiner’s statement of reasons for allowance: Independent claims 1,15, and 16 have been amended to incorporate the limitations of allowable claim 2; independent claim 9 has been amended to incorporate the limitations of allowable claim 13; and independent claims 17,23, and 24 have been amended to incorporate the limitations of allowable claim 7. Therefore, their reasons for allowance can be found in the Office action dated March 14, 2022 as the reasons for indicating allowable subject matter of either claim 2,7, or 13. Claims 3-8,10,12,14, and 18-21 are allowed because they depend on either claim 1,9,15,16, or 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J DANIELS whose telephone number is (571)272-7362. The examiner can normally be reached M-F 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY J DANIELS/Primary Examiner, Art Unit 2696                                                                                                                                                                                                        
6/10/2022